DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9,377,773  to Hashimoto, and in view of USPN 7,891,468 to Tsubouchi. 
As to claim 1, Hashimoto teaches a rotary machine device, configured to contact with an external object, the rotary machine device (fig. 1, col. 1: lines 64 – col. 2: lines 38, col. 3: lines 33-56 wherein apparatus and method are taught for a rotary machine device which has a first position sensor/encoder and a second position sensor/encoder and these two sensors are used to control the rotor rotational angle) comprising: a rotary motor(fig. 1: “40”), comprising a motor housing and an exerting shaft, wherein the motor housing comprises a stator and a rotor, the exerting shaft comprises a connection part, the stator is connected to the rotor, the exerting shaft is disposed on the motor housing and is connected to the rotor, and the rotor drives the exerting shaft to rotate for an exerting angle when the rotor rotates for a rotary angle; a first encoder(fig. 1: “16”), disposed on the motor housing, connected to the stator, and configured to detect the rotary angle of the rotor; a fixed housing, connected to the motor housing and being around the exerting shaft; a fixed shaft, comprising an accommodation hole, wherein the fixed shaft is connected to the fixed housing and is corresponding to the exerting shaft; an output shaft, and a second encoder(fig. 1: “18”).
Hashimoto does not teach an apparatus comprising an elastomer and inserted in the accommodation hole, wherein the elastomer is penetrated through the output shaft, and an end of the elastomer is connected to the connection part of the exerting shaft; comprising a disk and a sensor, wherein the disk is disposed on the exerting shaft and is around the connection part, the sensor is disposed on the fixed shaft, the sensor is corresponding in space to the disk, and the sensor detects the exerting angle of the exerting shaft through the disk.
Tsubouchi teaches an apparatus comprising an elastomer and inserted in the accommodation hole, wherein the elastomer is penetrated through the output shaft, and an end of the elastomer is connected to the connection part of the exerting shaft; comprising a disk and a sensor, wherein the disk is disposed on the exerting shaft and is around the connection part, the sensor is disposed on the fixed shaft, the sensor is corresponding in space to the disk, and the sensor detects the exerting angle of the exerting shaft through the disk(fig. 2, col. 2: lines 43 – col. 3: lines 9 & col. 5: lines 46-65 wherein apparatus and method are taught for a motor rotation control system having an elastomer/shaft/disk/position sensor).
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Tsubouchi into Hashimoto since Hashimoto suggests a motor control system and Tsubouchi suggests the beneficial use of a motor rotation control system having an elastomer/shaft/disk/position sensor in the analogous art of motor control technology.
 	The motivation for this comes from the fact that Tsubouchi teaches a motor rotation control system having an elastomer/shaft/disk/position sensor which can be used to improve the motor control system disclosed by Hashimoto.
As to claim 8, it is rejected as the same reason as claim 1.

Allowable Subject Matter
5. 	Claims 2-7, 9-14 are objected to as being dependent upon the rejected base claims 1, 8,  but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
6.	Claims 15-20 are allowed.	
7.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 15: The exerting unit is not contacted with the surface of the support bracket, the linear rotor drives the exerting unit to move a linear displacement simultaneously when the linear rotor moves the linear displacement, the linear displacement is perpendicular to the surface of the support bracket, the third side is perpendicularly connected to the second side, and the third side is opposite to the first side including remaining claim limitations. 




                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,852,025 to Crane discloses a motor control system having two encoders for rotational position sensing.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DAVID LUO/            Primary Examiner, Art Unit 2846